Citation Nr: 1636512	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of traumatic brain injury (TBI) with post-concussive headaches.

2.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected TBI.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to medication for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1985 to November 1988, and in the U.S. Army from January 2004 to March 2005, to include service in Iraq from March 2004 to February 2005.  He also had service in reserve components of the military, to include multiple periods of full-time duty in the National Guard between July 2009 and March 2013.  His decorations include the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont that, in pertinent part, denied the issues on appeal.  In January 2013, the Veteran withdrew the appeal he had initiated as to that portion of the RO's July 2012 decision that denied service connection for chronic nasal sores.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been associated with the record.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to an adjudication of issues #2 and 3, as enumerated above.  For the reasons set forth below, the remaining issue on appeal (#1) is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran suffers from sleep apnea that at least as likely as not had its onset during a period of active duty for training (ACDUTRA).

2.  The Veteran suffers from erectile dysfunction that is at least as likely as not attributable, at least in part, to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for sleep apnea have been met.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  The requirement of a current disability is satisfied when the claimant is shown to have the disability either at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to final adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection can be established for disability due to disease or injury incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(2), (22), (24), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 3.303 (2015); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  "Active duty for training" is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes, or full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).

Under applicable law, disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


I.  Sleep Apnea

In the present case, there is no dispute that the Veteran suffers from sleep apnea.  The evidence clearly shows that the condition was clinically diagnosed in May 2012, and that the diagnosis was confirmed following a sleep study conducted in September 2012.

As to the matter of service incurrence, the evidence reflects that the Veteran served on multiple periods of full-time duty in the National Guard, to include on a continuous basis from October 2010 to March 2013, under the authority of 32 U.S.C.A. § 502(f).  As noted above, service connection can be established for disability due to disease or injury incurred or aggravated during such a period of service (ACDUTRA).

Here, the Board is persuaded of the likelihood that sleep apnea had its onset during a period of ACDUTRA.  The medical evidence of record contains references to sleep impairments, such as difficulty falling asleep and frequent waking, that predate the Veteran's entry onto ACDUTRA in October 2010, to include in May 2008 and February 2009.  However, the Veteran had previously been diagnosed with TBI and PTSD and none of the sleep difficulties noted during that earlier time frame were ever attributed to sleep apnea.  Indeed, it was specifically noted in February 2009 that the Veteran had been snoring, but that there had been no witnessed apneic spells.

It was not until May 2012 that concerns relating to sleep apnea were raised by the Veteran during treatment, and that the condition was diagnosed.  In an August 2012 treatment record, his spouse estimated that she first noted the Veteran having apneic episodes in the last one to two years.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for sleep apnea have been met on the basis of direct incurrence, with likely onset of the disorder during a period of ACDUTRA.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

II.  Erectile Dysfunction

As with the Veteran's sleep apnea, there is no real dispute that the Veteran suffers from erectile dysfunction.  He has offered statements and testimony to that effect, which he is competent to do, and the evidence of record contains diagnoses of the condition from multiple medical sources.

As to the Veteran's theory that his erectile dysfunction is secondary to medication for service-connected PTSD, the Board finds that the preponderance of the evidence is against his claim.  A VA examiner in June 2012 indicated that he could not offer an opinion with respect to such a relationship without resort to speculation, and a second VA examiner opined in January 2014 that such a relationship was unlikely.  The Veteran is not shown to have the medical knowledge necessary to offer a competent opinion on the matter, and there are no other competent opinions or other evidence of record to support his claim of a relationship between his erectile dysfunction and medication for PTSD.

However, the Board finds that the evidence supports the Veteran's claim on another basis; specifically, as secondary to PTSD itself.  The evidence reflects that erectile dysfunction and symptoms of PTSD were both initially noted during treatment in July 2007, suggesting a possible comorbidity.  The June 2012 VA examiner, while indicating that he could not offer an opinion with respect to whether the Veteran's erectile dysfunction was due to medication for PTSD, suggested that the condition could be due, at least in part, to PTSD itself.  The examiner noted that "the most common cause of erectile dysfunction is a psychogenic origin," and that the Veteran's "long and difficult course of treatment for his PTSD and anger issues . . . increased his risk for developing [erectile dysfunction] due to these causes."

The report from the January 2014 VA examiner appears to provide additional support for the Veteran's claim on the same basis.  After examining the Veteran, and reviewing his history of low testosterone and treatment therefor, the examiner identified the causes of the Veteran's erectile dysfunction as "hypogonadism" and "psychogenic," noting that the Veteran's mental health provider(s) had diagnosed impotence of psychogenic origin.  Significantly, the only psychiatric diagnoses noted on the current record are PTSD and depression; the symptoms of which a February 2014 VA examiner indicated could not differentiated.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for erectile dysfunction have been met on a secondary basis, as due, at least in part, to PTSD.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for sleep apnea is granted.

Service connection for erectile dysfunction is granted.


REMAND

When the Veteran filed his claim for an increased rating for residuals of TBI with post-concussive headaches in May 2012, it was noted that he was being treated at a VA medical facility in Colchester, Vermont, and through the Army National Guard of Vermont at Camp Johnson.

The record reflects that the AOJ last obtained a complete copy of the Veteran's service treatment records in April 2005.  The Veteran provided some records of in-service treatment in connection with his May 2012 claim, dated through March 2009.  However, the available service personnel records reflect that he continued to serve in the National Guard through at least 2014, with an ETS (expiration-term of service) date in November 2015, and that he served on multiple periods of full-time duty in the National Guard between July 2009 and March 2013.  As such, it appears that his service treatment records may be incomplete.  This needs to be investigated.

With respect to the Veteran's reported VA treatment, the record reflects that the AOJ reviewed electronic records of such treatment dated from June 10, 2008 to June 29, 2012, and from October 24, 2012 to November 15, 2012.  See rating decisions dated in July 2012 and January 2013.  However, those records have not been associated with VBMS or Virtual VA, so as to permit the Board's review.  This needs to be corrected.  If they exist, updated records of the Veteran's VA treatment (i.e., since January 2013) should also be procured.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Request from all appropriate source(s) a complete copy of the Veteran's service treatment records, to particularly include any records generated since the AOJ last obtained a complete copy of such records in April 2005.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Take action to ensure that all relevant records of the Veteran's VA treatment are associated with the record, to particularly include any such records dated since June 10, 2008, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim remaining on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


